DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 8, and 15 are objected to because of the following informalities:
Claims 1, 8, and 15 recite “generating… an certificate identifier”. Underlined article is required an appropriate correction.
Response to Arguments
3.	Applicant filed amendment on 01/26/2022. Claims 1-20 are pending. Claims 1-20 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejection under 35 USC § 101
4.	The rejection claims 1-7 under 35 USC § 101 is withdrawn.
Claim Rejections - 35 USC §112
5.	The 10/26/2021 office action rejections under 35 USC § 112 are withdrawn.
Claim Rejections - 35 USC § 102
6.	The rejections under 35 USC § 102 are withdrawn.
Rejections under 35 U.S.C. § 103
7.	Applicant’s arguments toward prior art references Savolainen et al. and Li et al. that references do not teach the amended claim limitations are not persuasive. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
10.	Claims 1, 8, and 15 recite “a resource transfer instruction of transferring” and “the resource transfer certificate includes original transaction information”.
11.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
12.	Claims 2-7, 9-14, and 16-20 are rejected under the same rationale as claims 1, 8, and 15 because claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.



13.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	The term “obtaining … original transaction information…” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “original transaction information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
16.	Claims 2-7, 9-14, and 16-20 are rejected under the same rationale as claims 1, 8, and 15 because claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170178116A1 to Savolainen et al. in view of US20180359269A1 to Caceres et al.  
21.	As per claims 1, 8, and 15:
Savolainen et al.  discloses the following limitations:
receiving, by a transaction client of a user terminal, a resource transfer instruction of transferring a resource of a user of the user terminal [0045]
generating, by the user terminal, a resource transfer request, wherein the resource transfer request includes resource transfer information that includes an certificate identifier [0045], 0048]
sending, by the user terminal through a transaction server corresponding to the transaction client, the resource transfer request to a resource transfer server coupled with the transaction server [0051]-[0052]
obtaining, by the resource transfer server, a resource transfer certificate … according to the certificate identifier, …, wherein the resource transfer certificate includes original transaction information and the certificate identifier includes a hash digest of the original transaction information [0033], [0056], [0062], [0082]-[0084] 
performing, by the resource transfer server, authenticity verification on the resource transfer certificate [0086]
generating, by the resource transfer server, a resource transfer identifier for the resource transfer information [0055], [0065]  
returning, by the resource transfer server, the resource transfer identifier to the transaction client through the transaction server [0089]-[0091]
based on the resource transfer identifier, initiating, by the user terminal, a resource transfer confirmation to the resource transfer server [0092-0094]
completing, by the resource transfer server, resource transfer processing based on the resource transfer information corresponding to the resource transfer identifier [0111], [0121]
However, Caceres et al., as shown, teaches the following limitations:
obtaining … from a blockchain …, wherein the resource transfer server is a node device of the blockchain … [0047], [0051], [0062]-[0063]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for monitoring communications from a first user device coupled to a network and determining, based on the communications, whether the first user device is operating in accordance with a profile associated with the first user device taught by Caceres et al. in aa remote transaction processing system, method and point of sale terminal where a payment request designating a user device for a transaction with a merchant, the remote transaction processing system is arranged to retrieve PoS, configuration profile corresponding to the merchant of Savolainen et al. with the motivation of enhancing the system with network device that may retrieve the public key associated with manufacturer to determine whether the signature associated with the user device profile is authentic as taught by Caceres et al. over that of Savolainen et al.
As per claim 8 Savolainen et al. additionally discloses the following limitations:
one or more non-transitory computer-readable media [0050]
one or more processors [0050]
As per claim 15 Savolainen et al. additionally discloses the following limitations:
a memory [0050]
22.	As per claims 2, 9, and 16:
Savolainen et al. discloses the following limitations:
a quantity of resources to be transferred [0065]
account information of a resource transfer account established by the user on the resource transfer server [0106]
account information of a recipient account for receiving resource transfer [0106]
23.	As per claims 3, 10, and 17:
Savolainen et al. discloses the following limitations:
wherein the resource transfer information further includes certification information related to the resource transfer from the resource transfer account to the recipient account [0062], [0067] 
the resource transfer request is authenticated by the resource transfer server based on the certification information [0067]
the resource transfer identifier is generated by the resource transfer server and corresponds to the resource transfer information [0062]
24.	As per claims 4, 11, and 18:
Savolainen et al. discloses the following limitations:
receiving, by the user terminal, an authorization operation of the user, and obtaining the account information of the resource transfer account from the resource transfer server [0106]
25.	As per claims 5, 12, and 19:
Savolainen et al. discloses the following limitations:
wherein the resource includes money [0065] 
the resource transfer processing includes remittance [0062]
the resource transfer information includes remittance information [0065] 
the resource transfer identifier includes a payment order ID corresponding to the remittance information [0065]  






26.	As per claims 6, 13, and 20:
Savolainen et al. discloses the following limitations:
the resource transfer server belongs to a third-party payment institution [0107]-[0108]
the resource transfer information includes information of a third-party payment account at the resource transfer server of the third-party payment institution and information of a payment account of a fourth financial institution associated with the third-party payment account [0106]
the resource transfer server completing resource transfer processing based on the resource transfer information corresponding to the resource transfer identifier comprises [0109] 
the resource transfer server of the third-party payment institution initiating a payment notification to a server of the fourth financial institution based on the payment order ID, such that the server of the fourth financial institution completes remittance payment from the payment account of the fourth financial institution [0111], [0116]-[0117]  
27.	As per claims 7 and 14:
Savolainen et al. discloses the following limitations:
displaying, at the user terminal, a message on a user interface of the user terminal that prompts the user to authorize the resource transfer from the resource transfer account to the recipient account [0114]

Conclusion
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692